DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schainholz (US 2015/0293344) in view of Caine et al. (US 2014/0265752), Zou (US 2012/0187257) or Langhein (US D750089). Note that any one of Caine et al. , Zou and Langhein .

Re claim 1: 
See notably figures 1 and 4 of Schainholz. For the sake of this discussion we may ignore the second holder portion 40 that holds a magnifier and instead focus on the first holder portion 30 that holds a tablet and the base 20 that rests on a flat surface to hold the tablet in place.
There is a housing for a tablet that comprises a front plate 30 and a bottom plate 20. There are (see figure 1) tablet support brackets 32 consisting of side brackets 38 and bottom brackets 36. These brackets make an opening in which the electronic tablet 34 is placed.
The front plate 30 is connected to the bottom plate 20 by hinge 42 (see especially para 0013 and figure 5).
The support brackets secure the tablet within the stand.

Lacking in Schainholz is the brackets being on the long edge. Instead the brackets are on the short edge.

Caine et al. , Zou and Langhein each show that bracket supports in a tablet stand are on each long edge. Multiple references have been used to show that this is not merely known but a common arrangement. This strongly suggests that the arrangement of the brackets on the short edges in Schainholz is merely a matter of design choice. While the applicant argues that 
(1) The tablet could slide in from the side rather than the top
(2) If the tablet of Schainholz were simply be held in portrait orientation rather than landscape orientation, the side brackets would then be on the long edge and those claim limitations would be met.

In view of the teachings of Caine et al. , Zou and Langhein, it would have been obvious to one of ordinary skill in the art at the time of the invention that the brackets can instead be on the long edge as a matter of design preference. 
A review of the prior art shows that brackets for tablet stands are common on both the long and short edges. These two configurations can be regarded as functionally equivalent. The examiner takes the view therefore that patentability should not turn on this, as both modes are obvious in view of the prior art.


Re claim 2: See especially figure 4. The support brackets 38 and 36 form a perimeter with an opening for displaying the tablet.

Re claims 3 and 4: The claims recite a very large range that is clearly met by Schainholz. The range covers the dimensions of an ordinary tablet, which Schainholz is clearly intended to accommodate.

Re claim 5: 
See figure 4. The dimensions of the perimeter formed by support brackets 38 and 36  would be approximately the size of the screen of the tablet.

Re claim 6: 
See para 0013. Schainholz uses a spring hinge that employs friction much like the instant invention.

Re claim 7: The listed components are ordinary and conventional elements of the hinge system such as Schainholz employs in the hinge 42.

Re claims 8-17: These limitations are regarded as being standard design and structural aspects for a holder such as Schainholz or several others included herewith in PTO 892 – notice of references cited. The examiner does not find that these standard holder elements rise to the level of patentability.

Re claim 19:
See figure 3. There are anchoring holes on the bottom surface that receive a fastener, namely a strap.

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schainholz/Caine/Zou/Langhein as applied to claim 1 above, in view of Edwards et al. (US 2013/0278122).
Lacking in Schainholz is a teaching of an integrated card reader.
Edwards et al. teaches (see figure 2) that a tablet support has an integrated card reader.
In view of the teachings of Edwards et al., it would have been obvious to employ a card reader in a tablet support because many tablet supports are used to mount tablets as Point-of-Sale terminals and in this context, the inclusion of a card reader is important to support sale transactions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876